 1   WO
 2                      IN THE UNITED STATES DISTRICT COURT
 3                               FOR THE DISTRICT OF ARIZONA
 4
 5   Gina Bell,                                        No. CV-17-00217-TUC-DCB
 6                  Plaintiff,                         ORDER
 7   v.
 8   Fountain Hills Assisted Living LLC, et al.,
 9                  Defendants.
10
11
12          Plaintiff being the prevailing party seeks an award of her reasonable attorney fees,
13   pursuant to the fee-shifting provision of the Fair Labor Standards Act (FLSA). There is no
14   objection. The Court has reviewed the Motion and finds Plaintiff is eligible and entitled to
15   an award of her attorney fees and costs and that the amount requested is reasonable in time
16   spent on the case and the fee charged.
17          Accordingly,
18          IT IS ORDERED that the Motion for Attorney Fees and Costs (Doc. 43) is
19   GRANTED as follows: $22,930.00 in attorney fees and $925.00 in costs for a total award
20   of $23,875.00, with a post judgment interest to accrue at 2.59% per annum.
21          IT IS FURTHER ORDERED that the Clerk of the Court shall amend the
22   Judgment, accordingly.
23          Dated this 7th day of January, 2019.
24
25
26
27
28
